IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50507
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MANUELA HERNANDEZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-98-CR-71-2-JN
                       --------------------
                          August 23, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Manuela Hernandez argues that the district court failed to

comply with several of the requirements of Fed. R. Crim. P. 11 at

the time that she entered her guilty plea, which rendered her

plea involuntary and the underlying plea agreement void.

     Hernandez argues that the district court failed to advise

her of the mandatory minimum penalty that could be imposed if her

offense was found to involve less than 500 grams of cocaine.

This argument is frivolous because there is no mandatory minimum

penalty if a drug offense involves less than 500 grams of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-50507
                                  -2-

cocaine.   See 21 U.S.C. § 841(b)(1)(C).

     Hernandez further argues that the district court failed to

comply with Rule 11 because it erroneously advised her that a

three-year term of supervised release, rather than a four-year

term, could be imposed if the offense involved more than 500

grams but less than five kilograms of cocaine.   Hernandez was

sentenced based on the offense involving more than five kilograms

of cocaine and was correctly advised that she could receive a

five-year term of supervised release if that amount of drugs were

attributed to her.   A five-year term of supervised release was

imposed at sentencing.   Hernandez’s substantial rights were not

affected by misinformation which had no relevancy at the time of

her sentencing.   See United States v. Johnson, 1 F.3d 296, 301-03

(5th Cir. 1993) (en banc).

     Hernandez argues that the district court further violated

Rule 11 by failing to explain to her the potential effect of

relevant conduct at sentencing.    The district court was not

required, prior to accepting the guilty plea, to predict

Hernandez’s possible sentence under the guidelines or to advise

her of the effects of relevant conduct on her sentence.    See

United States v. Hoster, 988 F.2d 1374, 1379 (5th Cir. 1993).

The failure to discuss relevant conduct was not a violation of

Rule 11.

     Hernandez argues that her trial counsel was ineffective

during plea negotiations, at her rearraignment, and at

sentencing.   Hernandez’s claims of ineffective assistance of

counsel were not presented to the district court and cannot be
                          No. 99-50507
                               -3-

addressed on direct appeal because the record has not been

adequately developed to consider the claims.   See United States

v. Haese, 162 F.3d 359, 363-64 (5th Cir 1998), cert. denied, 526

U.S. 1138 (1999).

     AFFIRMED.